Title: To Thomas Jefferson from Henry Dearborn, 3 May 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir
                     
                     May 3d. 1808
                  
                  Having by accident omited Capt. Pikes name in the list of officers for Jersey, I take the liberty of sending his name seperately, for your approval. Yours with respect
                  
                     H. Dearborn
                     
                  
               